Citation Nr: 1444697	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to initial ratings in excess of 10 percent prior to November 5, 2012, and in excess of 20 percent effective November 5, 2012, for residuals of a right shoulder injury.

2.  Entitlement to initial ratings in excess of 10 percent prior to April 1, 2014, and in excess of 40 percent effective April 1, 2014, for right knee patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right hip injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2014 for further development.  

The Board notes that the RO issued a July 2014 rating decision in which it granted an increased rating of 20 percent for the Veteran's right shoulder disability effective November 5, 2012; and an increased rating of 40 percent for the Veteran's right knee disability, effective April 1, 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded these claims so that the Veteran could undergo examinations to determine the current severity of the disabilities.  The Veteran underwent VA examinations in April 2014.  

The Board noted that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported the Veteran's subjective complaints and described his symptoms.  However no attempt was made to estimate any additional limitation during periods of flare-up.  Although the examiner indicated the presence or absence of additional limitation following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's right hip, right knee, and right shoulder during a flare-up.  To be clear, flare-ups of pain can occur even in the absence of repetitive range of motion testing.  Consequently, the examiner's finding that the Veteran's right hip and right knee probably would
not have any additional loss of range of motion because they were fairly
normal upon examination is insufficient. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request an addendum opinion from the May 2014 VA examiner.  She should estimate, in terms of degrees of lost motion, the extent of additional functional impairment (if any) during a flare-up.    

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



